Per Curiam,
The appellant’s contention is, that the real estate having passed out of the hands of the assignee into the control and • *211custody of the sheriff, and the sheriff having sold it, the position of the parties was as if no assignment had been made, and the failure of the defendant to claim the $300 exemption at the time of the appraisement of the assigned estate was not a factor in the case. It seems unnecessary to discuss this proposition; for, even if it were to be conceded, the defendant would be left in no better position. The fi. fa. issued on December 12,1895, and the land was condemned. It was not until after the vend, ex. had issued, a year later, that the claim was made. These facts bring the case within the well settled rule that the claim must not be unnecessarily delayed until costs have been incurred which otherwise might have been readily avoided. The case cannot be distinguished from Moore v. McMorrow, 5 Pa. Superior Ct. 559.
Order affirmed and appeal dismissed at the cost of the appellant.